Citation Nr: 0107344	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-17 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from March 1947 to January 
1953 and from January 1953 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claim of entitlement to service connection for 
hearing loss.  The basis of the RO's denial in October 1998 
was that the claim advanced was not well grounded.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the claim for service 
connection for hearing loss, as effected in October 1998, no 
longer exists.  As well, the RO has not been afforded the 
opportunity of initially considering the service connection 
issue under governing law and regulations, and, as the 
veteran has not been appropriately informed of the legal 
basis for the denial of such claim, he may have been denied 
the opportunity to formulate appropriate argument on appeal 
to the Board.  It thus would be potentially prejudicial to 
the veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, a remand in this case is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law.  At the time the veteran initiated his claim for service 
connection for hearing loss in September 1998, he indicated 
that he had been furnished a hearing aid by VA in or about 
1977 and also during 1997, and while it is shown that VA 
outpatient treatment records were requested and received for 
the period from October 1997 to October 1998, no attempt was 
made to locate records in 1977 or from any earlier point.  

It is the veteran's primary contention on appeal that he 
developed hearing loss in service as a result of acoustic 
trauma from the firing of weapons.  He reports as well that 
he was prohibited from qualifying on the rifle range, 
beginning in 1956, due to decibel loss and that a progressive 
hearing loss is shown by medical data compiled in service.  
He further notes that, upon his retirement from service, he 
was seen by service department physicians at Fort Jackson and 
by VA medical personnel in Columbia, South Carolina, and that 
he has been unsuccessful in locating the records compiled in 
the immediate post-service years.  As no attempt by VA to 
obtain the records in question is demonstrated, efforts to 
assist the veteran in locating such records are found to be 
in order.

It is also noted that the veteran has not to date been 
afforded a VA medical examination to determine the degree to 
which his auditory acuity is diminished, see 38 C.F.R. 
§ 3.385 (2000), and the relationship, if any, between his 
hearing loss and in-service acoustic trauma or other event in 
service.  As such, further medical input would be of 
assistance in order to ensure compliance with the VA's duty-
to-assist obligation, as recently modified by the VCAA.

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO through contact with the 
National Personnel Records Center and the 
Department of the Army should attempt to 
obtain a complete set of the veteran's 
service medical and personnel records or 
extracts thereof, in addition to any and 
all records of treatment compiled post-
service at Fort Jackson, South Carolina.  
Once obtained, such records must be made 
a part of the claims folder.

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
hearing loss.  Such evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the claimed 
hearing loss.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for hearing loss since his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including those records held in storage 
at any Federal records repository.  Any 
and all VA treatment records must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  The records requested should 
include those from the VAMC Columbia in 
1980.  Such records, once obtained, must 
then be added to the claims folder.

5.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of 
otolaryngology, as well as a VA 
audiological evaluation, for the purpose 
of determining the correct diagnosis and 
etiology of the veteran's claimed hearing 
loss.  The veteran's claims folder in its 
entirety, including a copy of this 
remand, is to be furnished to each 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  All diagnoses are then 
to be fully set forth.  The examiner 
should take a history of the veteran's 
noise exposure prior to, during and after 
service, including exposure during 
employment and recreational activities.

It is requested that the examining 
otolaryngologist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

Whether it is at least as 
likely as not that hearing loss 
of one or both of the veteran's 
ears is the result of acoustic 
trauma occurring in service or 
any other in-service event?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such examination(s) for any and 
all needed action.  

7.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for hearing loss, 
based on all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



